Exhibit 10.2

CHANGE OF CONTROL
EMPLOYMENT AGREEMENT


     AGREEMENT by and between Foster Wheeler Inc., (the “Company”) and an
indirect wholly-owned subsidiary of Foster Wheeler Ltd., a Bermuda company
(“Parent”), and Peter J. Ganz(the “Executive”), dated as of the 10th day of
October, 2005.

     WHEREAS the Board of Directors of Parent (the “Board”), has determined that
it is in the best interests of Parent and its shareholders and subsidiaries,
including the Company, to assure that Parent and the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined below). The Board believes it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive’s full attention and dedication
to the Company currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control which ensure that the compensation and
benefits expectations of the Executive will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has caused the Company to enter into this Agreement.

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1.          Certain Definitions.

                (a)     “Effective Date” shall mean the first date during the
Change of Control Period (as defined in Section 1(b)) on which a Change of
Control (as defined in Section 2) occurs. Anything in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if the Executive’s
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or anticipation of a Change of Control, then
for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

                (b)     The “Change of Control Period” shall mean the period
commencing on the date hereof and ending on the third anniversary of the date
hereof; provided, however, that commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

                (c)     “Affiliated Company” means any company, directly or
indirectly, controlled by, controlling or under common control with Parent.



--------------------------------------------------------------------------------





     2.          Change of Control. For the purpose of this Agreement, a “Change
of Control” shall mean:

                (a)     The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of Parent where such acquisition causes such Person to own
20% or more of the combined voting power of the then outstanding voting
securities of Parent entitled to vote generally in the election of directors
(the “Outstanding Parent Voting Securities”), provided, however, that for
purposes of this subsection (a), the following acquisitions shall not be deemed
to result in a Change of Control: (i) any acquisition directly from Parent or
any corporation or other legal entity controlled, directly or indirectly, by
Parent, (ii) any acquisition by Parent or any corporation or other legal entity
controlled, directly or indirectly, by Parent, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Parent or
any corporation or other legal entity controlled, directly or indirectly, by
Parent or (iv) any acquisition by any corporation pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subsection (c) below; and provided,
further, that if any Person’s beneficial ownership of the Outstanding Parent
Voting Securities reaches or exceeds 20% as a result of a transaction described
in clause (i) or (ii) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of Parent, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 20% or more of
the Outstanding Parent Voting Securities; or

                (b)     Individuals who, as of the date hereof, constitute the
Board (such individuals, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by Parent’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

                (c)     The approval by the shareholders of Parent of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of Parent (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Parent Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns Parent or all or
substantially all of Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Parent Voting
Securities, (ii) no Person (excluding any (x) corporation owned, directly or
indirectly, by the beneficial owners of the Outstanding Parent Voting Securities
as described in clause (i) immediately preceding or (y) employee benefit plan
(or related trust) of Parent or such corporation resulting from such Business
Combination, or any of their respective subsidiaries) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

2

--------------------------------------------------------------------------------



            (d)     approval by the shareholders of Parent of a complete
liquidation or dissolution of Parent.

       3.          Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the third
anniversary of the Effective Date (the “Employment Period”). The Employment
Period shall terminate upon the Executive’s termination of employment for any
reason.

       4.          Terms of Employment.

                (a)     Position and Duties.

                    (i)     During the Employment Period, (A) the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the office
where the Executive was employed immediately preceding the Effective Date or at
any other location less than 35 miles from such office.

                    (ii)     During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter he deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

3

--------------------------------------------------------------------------------





            (b)     Compensation.

                    (i)     Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), at an
annual rate, at least equal to twelve times the highest monthly base salary paid
or payable, including any base salary which has been earned but deferred, to the
Executive by the Company and the Affiliated Companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. The Annual Base Salary shall be paid at such intervals as the Company
pays executive salaries generally. During the Employment Period, the Annual Base
Salary shall be reviewed at least annually, beginning no more than 12 months
after the last salary increase awarded to the Executive prior to the Effective
Date. Any increase in Annual Base Salary shall not serve to limit or reduce any
other obligation to the Executive under this Agreement. Annual Base Salary shall
not be reduced after any such increase and the term “Annual Base Salary” shall
refer to Annual Base Salary as so increased.

                         (ii)     Bonus. In addition to Annual Base Salary, but
subject to Section 4(b)(ix) below, the Executive shall be awarded, for each
fiscal year ending during the Employment Period, an annual bonus (the “Annual
Bonus”) in cash at least equal to the Executive’s highest Annual Incentive Award
under the Foster Wheeler Annual Incentive Plan for 2002 and Subsequent Years, or
any comparable bonus under any successor plan, including any bonus or portion
thereof that has been earned but deferred, for the last three full fiscal years
prior to the Effective Date (or for such lesser number of full fiscal years
prior to the Effective Date for which the Executive was eligible to earn such a
bonus, and annualized in the event that the Executive was not employed by the
Company for the whole of such fiscal year) (the “Recent Annual Bonus”). Each
such Annual Bonus shall be paid no later than the end of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus.

                         (iii)     Incentive, Savings and Retirement Plans.
During the Employment Period, the Executive shall be entitled to participate in
all cash incentive, equity incentive, savings and retirement plans, practices,
policies and programs applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs (taken together with the bonus payable under
Section 4(b)(ii)) provide the Executive with incentive opportunities (measured
with respect to both regular and special incentive opportunities, to the extent,
if any, that such distinction is applicable), savings opportunities and
retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Company and the
Affiliated Companies for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and the Affiliated Companies.

                         (iv)     Welfare Benefit Plans. During the Employment
Period, the Executive and/or the Executive’s family, as the case may be, shall
be eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and the
Affiliated Companies (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and the Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
the Affiliated Companies.

4

--------------------------------------------------------------------------------





                   (v)     Expenses. During the Employment Period, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by the Executive in accordance with the most favorable policies,
practices and procedures of the Company and the Affiliated Companies in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and the Affiliated Companies.

                         (vi)     Fringe Benefits. During the Employment Period,
the Executive shall be entitled to perquisites and fringe benefits, including,
without limitation, tax, financial and estate planning services, use of an
automobile and payment of related expenses, and facsimile machine, in accordance
with the most favorable plans, practices, programs and policies of the Company
and the Affiliated Companies in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies.

                         (vii)     Office and Support Staff. During the
Employment Period, the Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to exclusive personal
secretarial and other assistance, at least equal to the most favorable of the
foregoing provided to the Executive by the Company and the Affiliated Companies
at any time during the 120-day period immediately preceding the Effective Date
or, if more favorable to the Executive, as provided generally at any time
thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

                         (viii)     Vacation. During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company and the
Affiliated Companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies.

                         (ix)     As soon as practicable following the Effective
Date, the Executive shall receive an immediate payment in cash of the
Executive’s Annual Incentive Award under the Foster Wheeler Annual Incentive
Plan for 2002 and Subsequent Years for the year in which the Change of Control
takes place equal to the Annual Incentive Award the Executive received (if any)
for the calendar year immediately preceding the year in which the Change of
Control took place. If it is determined, after the end of such year, that the
Annual Incentive Award (or other bonus) that is actually earned for such year
exceeds the amount paid pursuant to the preceding sentence, the excess shall be
paid to such participant in accordance with the terms of the Plan.

5

--------------------------------------------------------------------------------



 

     5.          Termination of Employment.

                (a)     Death or Disability. The Executive’s employment shall
terminate automatically if the Executive dies during the Employment Period. If
the Company determines in good faith that the Disability (as defined herein) of
the Executive has occurred during the Employment Period (pursuant to the
definition of “Disability”), it may give to the Executive written notice in
accordance with Section 12(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

                (b)     Cause. The Company may terminate the Executive’s
employment during the Employment Period for Cause. For purposes of this
Agreement, “Cause” shall mean:

                    (i)     the willful and continued failure of the Executive
to perform substantially the Executive’s duties (as contemplated by Section
4(a)(1)(A)) with the Company or any Affiliated Company (other than any such
failure resulting from incapacity due to physical or mental illness or following
the Executive’s delivery of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer of the
Company believes that the Executive has not substantially performed the
Executive’s duties, or

                    (ii)     the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (excluding the Executive,
if the Executive is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel for the Executive,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in Section 4(b)(i) or
4(b)(ii), and specifying the particulars thereof in detail.

6

--------------------------------------------------------------------------------





          (c)     Good Reason. The Executive’s employment may be terminated by
the Executive for Good Reason or by the Executive voluntarily without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean:

                (i)     the assignment to the Executive of any duties
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 4(a), or any other diminution in
such position, authority, duties or responsibilities (whether or not occurring
solely as a result of Parent’s ceasing to be a publicly traded entity),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

                (ii)     any failure by the Company to comply with any of the
provisions of Section 4(b), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

                (iii)     the Company’s requiring the Executive (A) to be based
at any office or location other than as provided in Section 4(a)(i)(B), (B) to
be based at a location other than the principal executive offices of the Company
if the Executive was employed at such location immediately preceding the
Effective Date, or (C) to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;

                (iv)     any purported termination by the Company of the
Executive’s employment otherwise than as expressly permitted by this Agreement;
or

                (v)     any failure by the Company to comply with and satisfy
Section 11(c).

For purposes of this Section 5(c), any good faith determination of Good Reason
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason pursuant
to a Notice of Termination given during the 30-day period immediately following
the first anniversary of the Effective Date shall be deemed to be a termination
for Good Reason for all purposes of this Agreement. The Executive’s mental or
physical incapacity following the occurrence of an event described above in
clauses (i) through (v) shall not affect the Executive’s ability to terminate
employment for Good Reason.

7

--------------------------------------------------------------------------------



 

          (d)     Notice of Termination. Any termination by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b).
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the Date of Termination (which Date of Termination shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s respective rights hereunder.

            (e)     Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified in the Notice of Termination (which date shall not be
more than thirty days after the giving of such notice), as the case may be, (ii)
if the Executive’s employment is terminated by the Company other than for Cause
or Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

       6.          Obligations of the Company upon Termination.

                (a)     Good Reason; Other Than for Cause, Death or Disability.
If, during the Employment Period, the Company terminates the Executive’s
employment other than for Cause or Disability or the Executive terminates
employment for Good Reason:

                    (i)     the Company shall pay to the Executive in a lump sum
in cash within 30 days after the Date of Termination the aggregate of the
following amounts:

                   (A)     the sum of (1) the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (2) the
product of (x) the higher of (I) the Recent Annual Bonus or (II) the Annual
Bonus paid or payable, including any bonus or portion thereof which has been
earned but deferred (and annualized for any fiscal year consisting of less than
twelve full months or during which the Executive was employed for less than
twelve full months), for the most recently completed fiscal year during the
Employment Period, if any (such higher amount being referred to as the “Highest
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination, and the denominator
of which is 365 and (3) any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case, to the extent not theretofore paid (the sum of the
amounts described in subclauses (1), (2) and (3), (the “Accrued Obligations”);

8

--------------------------------------------------------------------------------



 

           (B)     the amount equal to the product of (1) three and (2) the sum
of (x) the Executive’s Annual Base Salary and (y) the Highest Annual Bonus;

                   (C)     an amount equal to the excess of (a) the actuarial
equivalent of the benefit under the Company’s qualified defined benefit
retirement plan (the “Retirement Plan”) (utilizing actuarial assumptions no less
favorable to the Executive than those in effect under the Retirement Plan
immediately prior to the Effective Date) which the Executive would receive if
the Executive’s employment continued for three years after the Date of
Termination assuming for this purpose that all accrued benefits are fully
vested, and, assuming that the Executive’s compensation in each of the three
years is that required by Sections 4(b)(i) and 4(b)(ii), over (b) the actuarial
equivalent of the Executive’s actual benefit (paid or payable), if any, under
the Retirement Plan as of the Date of Termination plus amounts, if any, that the
Executive would have contributed under the Retirement Plan during such
three-year period; and

                   (D)     payment for any shares of restricted common shares
issued under the Company’s, Parent’s or an Affiliated Company’s Management and
Sales Incentive Plan or any other plan (whether or not vested), to the extent
such shares are tendered to the Company, Parent or an Affiliated Company, as
applicable, by the Executive within 20 days after the Date of Termination, at a
price per share equal to the highest of (i) the average of the high and low
price of a common share of Parent on the NASDAQ (or such other exchange on which
the common stock of Parent is traded) on the date of such tender, (ii) the
highest price paid for a common share of Parent in any Change of Control
transaction occurring on or after the Effective Date, or (iii) the average of
the high and low price of a common share of Parent on the NASDAQ (or such other
exchange on which the common stock of Parent is traded) on the date of any such
Change of Control transaction;

                    (ii)     for five years after the Executive’s Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) of this Agreement if the
Executive’s employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies and their families,
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. For purposes of determining eligibility (but
not the time of commencement of benefits) of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until the fifth anniversary of the Date of
Termination and to have retired on such fifth anniversary;

9

--------------------------------------------------------------------------------



 

              (iii)     the Company shall, at its sole expense as incurred,
provide the Executive with outplacement services the scope and provider of which
shall be selected by the Executive in the Executive’s sole discretion; and

                    (iv)     to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and the Affiliated Companies (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”).

                (b)     Death. If the Executive’s employment is terminated by
reason of the Executive’s death during the Employment Period, the Company shall
provide the Executive’s estate or beneficiaries with the Accrued Obligations and
the timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement. The Accrued Obligations shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term “Other Benefits” as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, it more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

                (c)     Disability. If the Executive’s employment is terminated
by reason of the Executive’s Disability during the Employment Period, the
Company shall provide the Executive with the Accrued Obligations and the timely
payment or delivery of the Other Benefits, and shall have no other severance
obligations under this Agreement. The Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination. With
respect to the provision of Other Benefits, the term “Other Benefits” as
utilized in this Section 6(c) shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits at
least equal to the most favorable of those generally provided by the Company and
the Affiliated Companies to disabled executives and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other peer executives
and their families at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and the Affiliated Companies and their families.

10

--------------------------------------------------------------------------------





            (d)     Cause; Other than for Good Reason. If the Executive’s
employment is terminated for Cause during the Employment Period, the Company
shall provide to the Executive (x) the Executive’s Annual Base Salary through
the Date of Termination, (y) the amount of any compensation previously deferred
by the Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid, and shall have no other severance obligations under this Agreement. If
the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of Other
Benefits, and shall have no other severance obligations under this Agreement. In
such case, all Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.

       7.          Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or the Affiliated Companies
and for which the Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of the Affiliated Companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 6(a) of this Agreement, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless specifically provided therein in a specific reference to this Agreement.

       8.          Full Settlement. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within ten days following the Company’s
receipt of an invoice from the Executive), to the full extent permitted by law,
all legal fees and expenses which the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”).

       9.          Certain Additional Payments by the Company.

                (a)     Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (and any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

11

--------------------------------------------------------------------------------



 

            (b)     Subject to the provisions of Section 9(c), all
determinations required to be made under this Section 9, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by PricewaterhouseCoopers LLP or such other nationally recognized certified
public accounting firm as may be designated by the Executive (the “Accounting
Firm”). The Accounting Firm shall provide detailed supporting calculations both
to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive may appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 9, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

                (c)     The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Executive
is informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:

                    (i)     give the Company any information reasonably
requested by the Company relating to such claim,

                    (ii)     take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

12

--------------------------------------------------------------------------------





              (iii)     cooperate with the Company in good faith in order
effectively to contest such claim, and

                    (iv)     permit the Company to participate in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 9(c),
the Company shall control all proceedings taken in connection with such contest
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such advance or with
respect to any imputed income in connection with such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

          (d)     If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 9(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 9(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 9(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

            (e)     Notwithstanding any other provision of this Section 9, the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of the Gross-Up Payment, and the Executive hereby
consents to such withholding.

13

--------------------------------------------------------------------------------



 

          (f)     Definitions. The following terms shall have the following
meanings for purposes of this Section 9.

                (i)     “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax.

                (ii)     The “Net After-Tax Amount” of a Payment shall mean the
Value of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and applicable state and local
law, determined by applying the highest marginal rates that are expected to
apply to the Executive’s taxable income for the taxable year in which the
Payment is made.

                (iii)     “Parachute Value” of a Payment shall mean the present
value as of the date of the change of control for purposes of Section 280G of
the Code of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

                (iv)     A “Payment” shall mean any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of the Executive, whether paid or payable pursuant
to this Agreement or otherwise.

                (v)     The “Safe Harbor Amount” means the maximum Parachute
Value of all Payments that the Executive can receive without any Payments being
subject to the Excise Tax.

                (vi)     “Value” of a Payment shall mean the economic present
value of a Payment as of the date of the change of control for purposes of
Section 280G of the Code, as determined by the Accounting Firm using the
discount rate required by Section 280G(d)(4) of the Code.

       10.          Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company, Parent or the Affiliated
Companies, and their respective businesses, which information, knowledge or data
shall have been obtained by the Executive during the Executive’s employment by
the Company, Parent or the Affiliated Companies and which information, knowledge
or data shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
persons designated by the Company. In no event shall an asserted violation of
the provisions of this Section 10 constitute a basis for deferring or
withholding any amounts otherwise payable to the Executive under this Agreement.

14

--------------------------------------------------------------------------------



 

     11.          Successors.

                (a)     This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

                (b)     This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. Except as provided in
Sections 11(c), and 11(d), without the prior written consent of the Executive
this Agreement shall not be assignable by the Company.

                (c)     The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. The parties hereto understand and agree that, as of the date
hereof, Foster Wheeler LLC and Foster Wheeler International Holdings, Inc.,
indirect wholly-owned subsidiaries of Parent, shall have executed an agreement
to unconditionally guarantee the Company’s performance of its obligations under
this Agreement, and Parent shall have executed an agreement to (i) perform the
obligations of Parent under this Agreement and (ii) as of and after the
Effective Date, unconditionally guarantee the performance of the obligations of
Foster Wheeler LLC and Foster Wheeler International Holdings, Inc. under this
Agreement. For purposes of this Agreement, and notwithstanding any other
provisions of this Agreement to the contrary, the performance of the Company’s
obligations hereunder by Foster Wheeler LLC, Foster Wheeler International
Holdings, Inc., Parent or any Affiliated Company shall be deemed to be
performance by the Company of such obligations.

                (d)     Notwithstanding any other provision of this Agreement:
(i) in the event that the Company ceases to be an Affiliated Company at any time
before the Effective Date, and immediately thereafter the Executive is an
employee of Parent or any other entity that remains an Affiliated Company (a
“Continuing Affiliate”), then Parent shall assume this Agreement, or cause it to
be assumed by a Continuing Affiliate, and from and after such assumption, the
Company shall have no further obligations hereunder and references herein to the
“Company” shall be deemed to refer to the entity that so assumes this Agreement;
and (ii) in the event that the Company ceases to be an Affiliated Company at any
time before the Effective Date, and immediately thereafter the Executive is not
an employee of Parent or any Continuing Affiliate, then this Agreement shall
immediately terminate and be of no further force or effect.

       12.          Miscellaneous.

                (a)     This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

15

--------------------------------------------------------------------------------



 

            (b)     All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

If to the Company:

Foster Wheeler Inc.
Perryville Corporate Park
Clinton, New Jersey 08809-4000

Attention: Chairman, President & Chief Executive Officer

With a copy to:

Seyfarth Shaw LLP
55 E. Monroe St., Suite 4200
Chicago, IL 60603
Attention: Eugene Jacobs, Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

          (c)     The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

            (d)     The Company may withhold from any amounts payable under this
Agreement such United States federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

            (e)     The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Sections 5(c)(i) through 5(c)(v), shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

            (f)     The Executive and the Company acknowledge that, except as
may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company is “at
will” and, subject to Sections 1(a), and 11(d), prior to the Effective Date, the
Executive’s employment may be terminated by either the Executive or the Company
at any time prior to the Effective Date, in which case the Executive shall have
no further rights under this Agreement. From and after the Effective Date except
as specifically provided herein, this Agreement shall supersede any other
agreement between the parties with respect to the subject matter hereof.

16

--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

/s/ Peter J. Ganz                         
Peter J. Ganz


FOSTER WHEELER INC.


By /s/ Raymond J. Milchovich
Raymond J. Milchovich
Chairman, President & CEO

17

--------------------------------------------------------------------------------